Citation Nr: 0203952	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  97-00 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a left knee disorder 
manifested by pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to July 
1981 and from March 1986 to June 1995.

This matter was before the Board of Veterans' Appeals (Board) 
on appeal of an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Oakland, California, which denied a claim of entitlement to 
service connection for left knee pain on the basis that it 
was not well grounded.

In November 1998, the Board remanded the matter for 
additional development.  Such development has been 
accomplished and the case is now returned to the Board.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
support his claim, requested or obtained all relevant 
evidence, and provided the veteran with VA medical 
examinations to substantiate his claim of entitlement to 
service connection.

2.  There is no competent and probative evidence that the 
veteran has a current left knee disability.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reflect that when he 
underwent a separation examination in June 1981, his lower 
extremities were found to be normal.  He denied having or 
having had bone, joint or other deformity, lameness and a 
"trick" or locked knee in the accompanying report of medical 
history.  A November 1985 enlistment examination report and 
report of medical history reflect the same findings and 
responses as those shown in June 1981.  Service medical 
records show that in September 1986, the veteran was seen for 
complaints of left knee pain for five days, which he 
described as an aching type pain with no injury involved.  
His knee was somewhat painful on weightbearing.  On 
examination, there was no swelling of the left knee.  There 
was left knee discomfort on full extension.  Lachman's sign 
was intact, and the ligaments were within normal limits.  
McMurray's sign was negative.  Left knee strain was assessed.  
In April 1987, he received an X-ray examination for 
complaints of left knee pain.  The superior margin of the 
left patella was shown as minimally ill-defined, suggesting 
early degenerative change at the quadriceps insertion.  The 
left knee was otherwise unremarkable.  

The additional, numerous service medical records reflect 
attention for unrelated medical problems.  Subsequent medical 
examinations and reports of medical history of March 1988, 
June 1989, and August 1990, reflect a continued absence of 
knee abnormalities on clinical examinations, and the veteran 
continued to deny swollen or painful joints bone, joint or 
other deformity, lameness and a "trick" or locked knee on the 
accompanying reports of medical history.  On the March 1995 
separation examination, the veteran endorsed a history of 
swollen or painful joints and denied having or having had 
bone, joint or other deformity, lameness, and a "trick" or 
locked knee.  Frequent bilateral knee pain was noted on a 
physician's summary of the veteran's reported history.  

A VA general medical examination report of August 1995 
reflects no complaint, finding or diagnosis of any knee 
abnormality.  

VA outpatient records dated in 1995 and 1996 reflect 
notations of right knee pain, with no mention of the left 
knee.  The report of a December 1998 X-ray examination of the 
knees notes that there were no significant degenerative 
changes 

or bony abnormality.  On frontal weight bearing views there 
was a tendency towards genu valgus without significant joint 
space narrowing or degenerative changes of the medial 
compartments.  

The report of a June 1999 VA joints examination reflects a 
history given by the veteran of having served in the Airborne 
Infantry, and also having had light clerical duty.  He 
reported having returned to flight status and infantry status 
from 1992 to 1995.  He claimed to have problems involving his 
left knee dating back to the early 1990s, although he could 
not recall exactly when they began.  He report that his 
condition had improved on Ibuprofen and light duty, and that 
on returning to jump status in 1992 he had some left knee 
problems but did not seek medical attention.  He claimed that 
as a noncommissioned officer in a paratrooper unit, he would 
just "suck it up."  He noted continued problems with his left 
knee since he left the Army in June 1995 and that he was seen 
by VA where he was placed on Ibuprofen and given X-rays.  He 
stated that he had never been seen in the orthopedic clinic 
and denied recent treatment for his knees.  

The examination report reflects that the veteran stated he 
currently had more difficulty with the right knee than the 
left.  He complained of twinges of pain in the area just 
below the patella in the anterior aspect of the knee and 
being bothered by weather changes.  He reported that both 
knees bothered him if he was very active and that his right 
knee was ten times as bad as the left.  Currently he had pain 
in the anterior aspect of both knees, and no true giving way 
or locking.  In regard to his left knee he reported 
occasional popping that tended to relieve any discomfort, 
similar to that experienced in cracking a knuckle.  

The June 1999 physical examination of the left knee revealed 
no warmth, erythema, swelling, or effusion.  There was no 
crepitus on the range of motion and the knee was stable in 
all planes.  There was no tenderness to palpation or 
compression of the patellofemoral joint.  The examiner noted 
that the veteran reported having made 32 parachute jumps 
during active duty, and noted a history of left knee problems 
after he began jumping again.  Also noted was a history of 
little to no care for the claimed left knee problems after 
service, other than taking Ibuprofen.  The examiner noted 
that the current physical examination was "really 
unremarkable," that the December 1998 X-rays had been normal, 
and that, therefore, based "solely" on the veteran's history, 
he "might" have difficulty running more then a block.   The 
diagnosis was knee pain of undetermined etiology, rule out 
retropatellar pain syndrome.  The examiner indicated that 
despite the lack of crepitus and the full range of motion, a 
bone scan would be ordered to totally rule out a possible 
retropatellar pain syndrome.  

The report of a bone scan of July 1999 reflects an impression 
of negative three phase bone scan, without evidence of focal 
bony abnormality in the left knee.  

In May 2000, the claims file was returned to the examiner who 
had performed the June 1999 examination.  The examiner 
provided a summary of the history and findings from the 
previous examination, including the normal physical 
examination and X-ray findings.  The diagnosis from the last 
examination was noted to be pain of the (left) knee of 
undetermined etiology, rule out retropatellar pain syndrome.  
The claims file was reviewed.  It was noted that among the 
volumes of military records, there were a few references to a 
right knee problem in April 1987, but nothing about a left 
knee problem.  The examiner noted that the ETS history and 
physical examination reports of June 1981 and February 1995 
revealed that the veteran checked "no" when asked if he had 
any bone, joint or other deformities and also when asked if 
he had any problems with a "trick" or locked knee.  The 
subsequent records were noted to show some complaints of knee 
problems, but no specific treatment.  The bone scan of July 
1999 was noted to have been reported as being entirely within 
normal limits.  The examining physician pointed out that a 
bone scan is an extremely sensitive test for any significant 
problem of the knee.  He indicated that taking into 
consideration the veteran's complaints, the lack of objective 
findings, including negative X-rays, negative bone scan, and 
the normal physical examination of the left knee, as well as 
the veteran's history, there was no objective evidence of any 
specific knee pathology.  Giving the veteran the total 
benefit of the doubt, it was felt that based solely on the 
veteran's subjective complaints, he should not be required to 
use stairs frequently and probably avoid squatting.  He was 
noted to be able to walk without difficulty and run 
relatively well, particularly if sent to a training program.  

An addendum to the June 2000 VA claims file review reflects 
the examiner's opinion that all necessary tests had been 
obtained, and that neither the X-rays or bone scan revealed 
evidence of any degenerative changes or arthritis of the left 
knee.  The examiner noted that the veteran had no objective 
findings, and no evidence of chondromalacia, ligamentous 
damage or meniscal damage to the left knee.  The examiner 
concluded that, in reply to the question of whether there was 
any left knee disability shown to have arisen or developed 
during service, there was no objective evidence of any 
disability at the current time.  There were only subjective 
complaints.  The examiner emphasized that his opinion was 
based on the negative objective findings from the physical 
examination, X-rays and bone scan.    

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim. Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No.106-475, § 
4, 114 Stat. 2096 (2000); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  In part, this 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100 ; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In a May 2001 supplemental statement of the case the 
RO informed the veteran and his representative of provisions 
of the VCAA.  VA also has issued final rules to amend 
adjudication regulations in order to implement the provisions 
of the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  VA has stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  In 
general, where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  Thus, although the RO has not 
addressed the veteran's claim in light of the new 
regulations, the Board finds that VA has satisfied its 
obligations to the veteran and he is not prejudiced by the 
Board deciding his claim.  

In the October 1995 rating decision on appeal, the statement 
of the case and supplemental statements of the case, the RO 
informed the veteran of the evidence needed to substantiate 
his claim.  Additionally, the Board remanded the case for 
additional development.  The RO has obtained all available 
service medical records and associated them with the claims 
file.  The RO has also obtained all available VA medical 
records described by the veteran, but they do not include any 
relevant evidence pertaining to a left knee disorder.  The 
veteran has also been afforded a VA joints examination in 
June 1999 and diagnostic studies, and a claims file review 
was conducted for the purpose of determining whether he has a 
service-related left knee disorder.  The veteran has not 
indicated the existence of any other evidence that is 
relevant to his claim.  He has obtained representation and 
his representative has prepared argument on his behalf.  
Thus, the Board concludes that all relevant data has been 
obtained for determining the merits of the veteran's claim 
and that VA has fulfilled its obligation to assist him in the 
development of the facts of his case.  In view of the 
foregoing, the Board finds that the veteran will not be 
prejudiced by its actions and that a remand for adjudication 
by the RO in light of the new regulations would only serve to 
further delay resolution of the veteran's claim.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The veteran contends, in essence, that he has left knee pain 
that originated during active service.  He reportedly injured 
his left knee during the course of his duties as a 
paratrooper.  He points out that the separation examination 
reveals a swollen and painful left knee joint, and frequent, 
bilateral knee pain was clinically indicated.  He asserts 
that a complete VA examination is needed, with the examiner's 
review of the complete service medical records, noting that 
an X-ray during service revealed degenerative changes of the 
knee.

The service medical records reflect that the veteran was 
assessed with left knee strain in September 1986, based on 
his subjective complaints of pain and a finding of discomfort 
on extension.  However, there were no objective findings of 
left knee abnormality in September 1986, although X-ray 
findings in April 1987 were interpreted as showing some ill-
defined findings suggesting early degenerative changes at the 
quadriceps insertion.  The remainder of the service medical 
records reflect medical attention for numerous other 
complaints and are notably devoid of additional left knee 
problems, although at the March 1995 separation examination 
the veteran endorsed a history of swollen or painful joints 
and a history of frequent bilateral knee pain was noted.

The veteran is not shown to have been treated for left knee 
problems after service, and specifically denied recent 
treatment for his knees at the June 1999 VA examination.  At 
that time there was no evidence of any left knee disability 
on clinical examination or X-ray, and the only evidence of a 
knee problem was the veteran's subjective complaint of pain.  
The examining physician noted the absence of any objective 
evidence of a left knee injury or pathology, but nevertheless 
recommended a bone scan to totally rule out a possible 
retropatellar pain syndrome, based on the veteran's 
subjective complaints.  A bone scan was conducted the 
following month and was negative.  Therefore, despite the in-
service X-ray interpretation of some ill-defined findings 
suggesting early degenerative changes at the quadriceps 
insertion, neither the post-service X-rays nor the bone scan 
documented any abnormality.   

In the report of a May 2000 follow up review of the claims 
file, the same examiner pointed out the lack of objective 
findings either on clinical examination or by diagnostic 
testing, including the bone scan which was described as a 
very sensitive test for indicating knee disabilities.  Thus, 
based on a review of the overall history shown in the claims 
file, and the lack of objective evidence of any left knee 
disability, the examiner concluded in May 2000 that there was 
no objective evidence of any left knee disability at that 
time, only subjective complaints of pain.  

Accordingly, in this case, the competent medical evidence 
shows no current left knee disability due to disease or 
injury.  In order to qualify for entitlement to disability 
compensation under 38 U.S.C.A. §§ 1110 or 1131, the evidence 
must show the existence of a disability, and one that has 
resulted from a disease or injury incurred in the line of 
duty.  Sanchez-Benitez v. Principi, 259 F. 3d 1356, 1360, 
1361 (Fed. Cir. 2001) (dismissing, vacating and remanding in 
part Sanchez-Benitez v. West, 13 Vet. App. 282 (1999)).  A 
"pain alone" claim, such as this, must fail when there is no 
sufficient factual showing that the pain derives from an 
inservice disease or injury.  See Sanchez-Benitez v. 
Principi, 259 F. 3d  at 1361-1362.  In this case there is no 
medical evidence that the veteran has any abnormality or 
pathology of the left knee to support his complaints of pain. 

Because the medical evidence does not show that the veteran 
has a current left knee disability that is related to an in-
service disease or injury, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a left knee disability.  
Hickson, 12 Vet. App. at 253.


ORDER

The claim of entitlement to service connection for a left 
knee disorder manifested by pain is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

